DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 10/17/19 have been considered. A copy of form PTO-1449 is attached.

 Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "wherein plasma regions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janka et al (US 2018/0238777) (hereinafter: “Janka”).
Regarding claims 1 and 27-28, figure 2 of Janka below discloses a dust measuring apparatus (i.e., particles from duct, indoor, outdoor or exhaust gas system) comprising: an electrifier for electrifying introduced dust (i.e., using means (7,8) for ionizing the air and using high voltage source (8) for attracting the ionized particles) (par. [0043]); a first dust collector including first and second dust collecting electrodes (i.e., trapping means 13) (par. [0043]) arranged to be spaced apart from each other, wherein different voltages (i.e., from power source 14 and control means 15 which controls the trap voltages) are respectively applied to the first and second dust collecting electrodes (13) such that the first and second dust collecting electrodes collect the electrified dust (par. [0043] and [0046]); a second dust collector (i.e., at the outlet 4) for collecting the dust passing through the first dust collector; a current measuring unit (16, 17) for measuring a current flowing in the second dust collector (4); and a controller (18, 19) configured to: converting the electrical current signal to particle mass concentration value; and adjust voltages respectively applied to the electrifier and to the first dust collector based on the mass concentration (par. [0044] and [0051]-
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
  
Janka teaches that the particle mass concentration value is determined based on the particle size distribution and the count median diameter (par. [0051]-[0052].
Janka does not teach that the controller configured to: use the current value to calculate a number concentration and an average particle size of the dust; use the calculated number concentration and average particle size to calculate a number 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to calculate a mass concentration of the dust based on the known values such as number concentration and average particle size; and calculated number concentration distribution because these known values are well-known for measuring mass concentration of the dust. 
Regarding claim 2, Janka teaches that the controller (15-19) is configured to: measure a first current (i.e., reference current Iref) flowing in the second dust collector (4) when a voltage (Vref) is not applied to the first dust collector (13); measure a second current (Itrap) flowing in the second dust collector (4) when the voltage (Vtrap) is applied to the first dust collector (13); and calculate the mass concentration using the first and second currents (par. [0054]-[0056]).
Regarding claims 21 and 31, Janka teaches the count medium diameter and the particle size distribution are calculated using different equations (par. [0049] and [0051]-[0052]). 
Janka does not teach the use of different equation for calculating the number concentration and the average particle size as now claimed in claims 21 and 31. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Janka the equations of calculating the number concentration and the average particle size because it depends on which values are known and used.

Janka does not explicitly teach that the controller is configured to increase the voltages respectively applied to the electrifier and to the first dust collector when the mass concentration is higher than a predetermined reference value and applying a third voltage to the first dust collector, wherein the third voltage is smaller than the second voltage.
 . However, it would have been obvious to one having ordinary skill in the art to modify the invention of Janka by applying different voltage levels so that the voltages are increased with respect to the mass concentration and a predetermined reference value. Thus, increase the accuracy of the measurement.
Regarding claims 23-24 and 32-33; Janka teaches the use of a fan (5) that drives air into inner passage (2*) through filter (6) (par. [0043]).
Janka does not teach that the fan is controlled for moving the dust from the electrifier toward the second dust collector, wherein the controller is configured to control an operation of the fan module based on the mass concentration. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the speed of the fan with respect to the mass concentration whichever suitable for the measurement.
Regarding claims 25 and 34, Janka teaches the use of a filter located at the second dust collector (par. [0029]). 
.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janka in view of Goohs et al (2010/0315638).
Regarding claim 36, Janka teaches that the particle mass concentration value is determined on the basis of electrical current signal (par. [0044]).
Janka does not teach step of detecting light scattered on the dust by a PM sensor to calculate a concentration of the dust, wherein the calculating of the mass concentration includes: calculating the mass concentration using a value measured by the PM sensor and the first and second currents.
Goohs et al, from the same field of endeavor, figure 3 below discloses a particulate detection and calibration of sensors in which the particle mass concentration is measured by using a PM sensors (180-1 and 180-2) for measuring the scattered light (310-1 and 310-2) from the particles (par. [0090] and [0163]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the particle mass concentration unit of Janka by an optical scattering measuring unit of Goohs et al for the same purpose of measuring the particle mass concentration value. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Following references relate to particulate measurement apparatus and method: Inoue et al (US Pat. 10,429,290 and 10,436,752), Matsuoka et al (10,094,756), Tange et al (2019/0323940) and Sugiyama et al (10,330,579).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 23, 2021